

91 S1840 IS: Money Remittances Improvement Act of 2013
U.S. Senate
2013-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1840IN THE SENATE OF THE UNITED STATESDecember 17, 2013Mr. Kirk (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo allow the Secretary of the Treasury to rely on State examinations for certain financial institutions, and for other purposes.1.Short titleThis Act may cited as the Money Remittances Improvement Act of 2013.2.Compliance authority for certain reporting requirements(a)Compliance with reporting requirements on monetary instrument transactionsSection 5318(a) of title 31, United States Code, is amended—(1)in paragraph (5), by striking and at the end;(2)by redesignating paragraph (6) as paragraph (7); and(3)by inserting after paragraph (5) the following:(6)rely on examinations conducted by a State supervisory agency of a category of financial institution, if the Secretary determines that, under the laws of the State—(A)the category of financial institution is required to comply with this subchapter and regulations prescribed under this subchapter; or(B)the State supervisory agency is authorized to ensure that the category of financial institution complies with this subchapter and regulations prescribed under this subchapter; and.(b)Compliance with reporting requirements of other financial institutionsSection 128 of Public Law 91–508 (12 U.S.C. 1958) is amended—(1)by striking this title and inserting this chapter and section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b); and(2)by inserting at the end the following: The Secretary may rely on examinations conducted by a State supervisory agency of a category of financial institution, if the Secretary determines that under the laws of the State, the category of financial institution is required to comply with this chapter and section 21 of the Federal Deposit Insurance Act (and regulations prescribed under this chapter and section 21 of the Federal Deposit Insurance Act), or the State supervisory agency is authorized to ensure that the category of financial institution complies with this chapter and section 21 of the Federal Deposit Insurance Act (and regulations prescribed under this chapter and section 21 of the Federal Deposit Insurance Act)..(c)Consultation with State agenciesIn issuing rules to carry out section 5318(a)(6) of title 31, United States Code, and section 128 of Public Law 91–508 (12 U.S.C. 1958), the Secretary of the Treasury shall consult with State supervisory agencies.